DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.

Election/Restrictions
Claim 1 is allowable. The restriction requirement of species/sub-species, as set forth in the Office action mailed on 4/6/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 10-11, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 
Allowable Subject Matter
Claims 1-12, 20, 26, 44-46, 49-50 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “annealing the structure to form a conductive line construction comprising:
the polysilicon-comprising material;
titanium silicide directly against the polysilicon comprising material;
elemental tungsten;
TiSixNy between the elemental tungsten and the titanium silicide; and
one of (a) or (b) where
(a) the TiSixNy is directly against the titanium silicide;
(b) titanium nitride is between the TiSixNy and the titanium silicide, the TiSixNy being directly against the titanium nitride, the titanium nitride being directly against the titanium silicide”.

Regarding claim 20, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming a structure comprising polysilicon comprising material, titanium comprising material over 

Regarding claim 26, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming a structure comprising polysilicon comprising material, titanium comprising material over the polysilicon comprising material, material consisting essentially of silicon nitride over the titanium comprising material and tungsten comprising material over the material consisting essentially of silicon nitride”.

Regarding claim 44, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming a structure comprising polysilicon comprising material, titanium comprising material over the polysilicon comprising material, silicon nitride comprising material over the titanium comprising material and tungsten comprising material over the silicon nitride comprising material being in the structure as amorphous silicon nitride comprising material”.


Regarding claim 45, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming a structure comprising polysilicon comprising material, titanium comprising material over the polysilicon comprising material, silicon nitride comprising material over the titanium comprising material and tungsten comprising material over the silicon nitride comprising material;


Regarding claim 46, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a metal silicide directly against the polysilicon comprising material;
elemental tungsten;
TiSixNy between the elemental tungsten and the metal silicide;
titanium nitride between the TiSixNy and the metal silicide, the the TiSixNy being directly against the titanium nitride, the titanium nitride being directly against the titanium silicide”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/           Primary Examiner, Art Unit 2895